 



Exhibit 10.5
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 8th day of September, 2006, by and between Orion HealthCorp, Inc., a
Delaware corporation (the “Corporation”), and Brantley Capital Corporation, a
Maryland corporation and a stockholder of the Corporation (the “Seller”).
R E C I T A L S:
     WHEREAS, the Seller owns One Million Seven Hundred and Twenty-two Thousand
Nine Hundred and Eighty-three (1,722,983) shares of Class B Common Stock of the
Corporation (the “Seller’s Class B Stock”); and
     WHEREAS, the Corporation desires to purchase and the Seller desires to
transfer to the Corporation all of the shares of the Seller’s Class B Stock (the
“Purchased Stock”) in exchange for the consideration and upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:
1. Delivery of the Purchased Stock. The Seller hereby agrees to convey,
transfer, assign and deliver to the Corporation all of the Purchased Stock on
the Closing Date (as hereinafter defined), free and clear of all pledges,
claims, liens, charges, security interests and encumbrances whatsoever in
consideration for the Corporation’s payment to the Seller of Four Hundred
Eighty-Two Thousand Four Hundred Thirty-Five and 24/100 Dollars ($482,435.24)
(the “Purchase Price”). Upon the date of the Closing of the financing related to
the transaction contemplated by the Corporation and as detailed in Section 3(d)
below, the Corporation shall simultaneously pay the purchase price to the
Seller. The Seller shall deliver to the Corporation simultaneously upon receipt
of the Purchase Price the certificates representing the Purchased Stock duly
endorsed in blank or accompanied by appropriate stock powers effective for
transfer of the Purchased Stock to the Corporation.
2. The Closing. The closing of the transactions contemplated under this
Agreement shall be conditioned on (a) receipt of all requisite approvals and
consents; (b) satisfaction of all covenants and obligations, unless waived,
(c) the guarantee agreement, attached hereto, executed on March 22, 2005 by the
Seller for the benefit of Healthcare Business Credit Corporation and in surety
of the Corporation, shall be terminated and the Seller is released of all
obligations under the guarantee agreement and (c) all representations and
warranties are true and correct in all material respects as of the Closing Date,
unless waived.. Notwithstanding the foregoing, in the event that the closing of
the transactions contemplated hereunder have not occurred on or before
December 31, 2006, this Agreement shall be terminated and of no further force
and effect.

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Corporation as follows:

  (a)   Ownership. The Seller is the sole record and beneficial owner of the
Purchased Stock, and such Purchased Stock is held by the Seller free and clear
of any and all liens, claims, pledges and encumbrances whatsoever.     (b)  
Valid and Binding Obligation. The Seller has full power and authority to
execute, deliver and perform its obligations under this Agreement and no further
action is necessary to make this Agreement valid and binding upon the Seller or
enforceable against the Seller in accordance with its terms. Specifically, the
Seller represents that its board of directors has approved this Agreement and
authorized the Seller to execute, deliver and perform its obligations under this
Agreement.     (c)   Consents. The execution, delivery and consummation of this
Agreement by the Seller does not now and will not, with the passage of time, the
giving of notice or otherwise, result in a violation or breach of, or constitute
a default under, any term or provision of any indenture, mortgage, deed of
trust, lease, instrument, order, judgment, decree, regulation, law, contract or
any other restriction to which the Seller is a party or to which the Seller or
any of its assets are subject or bound, and no consent or approval of any
person, firm or other entity or governmental body is or was required to be
obtained by the Seller for the authorization or the consummation by the Seller
of the transactions contemplated in this Agreement.     (d)   Information. The
Seller has had access to all information requested by it from the Corporation or
its representatives, as well as the opportunity to obtain additional information
to verify the accuracy of the information so provided, respecting the financial
condition and business operations of the Corporation in order to enable the
Seller to make an informed decision respecting the transfer of the Purchased
Stock to the Corporation and the Purchase Price. The Seller has availed itself
of such information to its full satisfaction. The Seller acknowledges that the
Corporation has answered all inquiries that the Seller has made of the
Corporation concerning the Corporation and its business and financial condition
or any other matter relating to the Corporation and that no valid request to the
Corporation or its representatives by or on behalf of the Seller for information
of any kind about the Corporation has been refused or denied by the Corporation
or remains unfulfilled as of the date hereof. The Seller is aware of the
Corporation’s proposed acquisitions of the outstanding capital stock of Rand
Medical Billing, Inc., On Line Payroll Services, Inc. and On Line Alternatives,
Inc. and the related financing, all as more fully described in the draft of the
Corporation’s Preliminary Proxy Statement anticipated to be filed with the
Securities and Exchange Commission on or about September 7, 2006, a copy of
which has been provided to the Seller.     (e)   Investment Experience. The
Seller is experienced in evaluating and investing in securities of companies in
the development stage and acknowledges that it is able





--------------------------------------------------------------------------------



 



      to fend for itself and has such knowledge and experience in financial and
business matters that it is capable of evaluating the risks and merits of the
sale of the Purchased Stock.

4. Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Seller as follows:

  (a)   Valid and Binding Obligation. The Corporation has full power and
authority to execute, deliver and perform its obligations under this Agreement
and no further corporate action is necessary to make this Agreement valid and
binding upon the Corporation or enforceable against the Corporation in
accordance with its terms.     (b)   Consents. All approvals and consents of any
person, firm or other entity required to be obtained by the Corporation for the
authorization of this Agreement or the consummation by the Corporation of the
transactions contemplated by this Agreement have been obtained or will be
obtained as of the Closing Date.

5. Survival of Representations and Warranties. All representations, warranties,
covenants and conditions of the parties shall survive the execution and delivery
of this Agreement. All claims for breach of representations or warranties must
be presented by delivery of a notice in writing in accordance with the notice
provisions set forth herein.
6. Waiver. Except for the rights and obligations of the parties hereto, on the
Closing Date, the Seller waives any rights it may have with respect to the
Purchased Stock and any other rights of any nature whatsoever with respect to
the Purchased Stock including, but not limited to, the adequacy of the Purchase
Price.
7. Indemnification.

  (a)   The Seller shall indemnify and hold harmless the Corporation and its
stockholders, directors, officers, employees, representatives, agents,
successors and assigns from any and all costs, expenses, losses, damages and
liabilities incurred or suffered, directly or indirectly, by any of them
(including, without limitation, reasonable legal fees and expenses) resulting
from or attributable to (i) the breach of, or misstatement in, any one or more
of the representations or warranties of the Seller made in this Agreement, or
(ii) the failure of the Seller to perform any covenant, agreement or obligation
of the Seller made in this Agreement.     (b)   The Corporation shall indemnify
and hold harmless the Seller and its stockholders, directors, officers,
employees, representatives, agents, successors and assigns from any and all
costs, expenses, losses, damages and liabilities incurred or suffered, directly
or indirectly, by any of them (including, without limitation, reasonable legal
fees and expenses) resulting from or attributable to (i) the breach of, or
misstatement in, any one or more of the representations or warranties of the
Corporation made in this Agreement, or (ii) the failure of the Corporation to
perform any covenant, agreement or obligation of the Corporation made in this
Agreement.





--------------------------------------------------------------------------------



 



8. Binding Effect. All covenants and agreements of the parties contained herein
shall be binding upon and inure to the benefit of the Seller and the Corporation
and their respective stockholders, directors, officers, employees,
representatives, agents, successors and assigns.
9. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile signature, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
10. Captions and Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it.
11. Waivers. Any failure by a party hereto to comply with any of the
obligations, agreements or conditions set forth herein may be waived by the
other party or parties; provided, however, that any such waiver shall not be
deemed a waiver of any other obligation, agreement or condition contained
herein.
12. Cooperation. Each of the parties hereto agrees to cooperate in the
effectuation of the transactions set forth in this Agreement and to execute and
deliver any and all additional documents and instruments, and take such
additional action, as shall be reasonably necessary or appropriate for such
purpose.
13. Entire Agreement. This Agreement embodies the entire understanding and
agreement among the parties, and supersedes all prior discussions,
understandings, and agreements, written or oral, express or implied, between the
parties relating to the subject matter hereof.
14. Amendment. This Agreement may only be amended or modified in a writing which
is signed by all parties hereto.
15. Interpretation. The provisions of this Agreement, and of each separate
article and section, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provision to the extent enforceable
in any jurisdiction, shall nevertheless be binding and enforceable.
16. Expenses. Notwithstanding any other provision in this Agreement, each party
hereto shall bear its own costs and expenses incurred in connection with the
transactions contemplated by this Agreement.
17. Applicable Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
18. Notices. All notices, requests, demands and other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given (i) when personally
delivered or sent by facsimile transmission (the receipt of which is confirmed
in writing), (ii) one business day after being sent by a nationally or
regionally recognized overnight courier service, or (iii) five business days
after having been deposited in the United States mail, postage prepaid,
addressed to the party or their permitted





--------------------------------------------------------------------------------



 



assignees, at the following addresses or at such other address as shall be given
in writing by one party to the other party:

     
If to Seller:
  Brantley Capital Corporation
c/o MVC Capital, Inc.
ATTN: Ben Harris
287 Bowman Ave., 2nd Floor
Purchase, NY 10577
 
   
If to the Corporation:
  Orion HealthCorp, Inc.
1805 Old Alabama Road
Suite 350
Roswell, GA 30076
Attention:      Terrence L. Bauer, President
 
 
and Chief Executive Officer

[Signature Page to Follow]





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

                  ORION HEALTHCORP, INC.    
 
           
 
  By:    /s/ Terrence L. Bauer    
 
 
 
   
 
      Terrence L. Bauer    
 
      President and Chief Executive Officer    
 
                BRANTLEY CAPITAL CORPORATION    
 
           
 
  By:   /s/ Philip Goldstein    
 
 
 
   
 
           
 
  Print Name:   Philip Goldstein        
 
   
 
           
 
  Its:   Chairman        
 
 
 
   

6